Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 1 of 54   PageID 818



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                       )
     JACOB O’BRYANT and MARK           )
     BRANDON BAKER, individually       )
     and on behalf of all others       )
     similarly situated,               )
                                       )
          Plaintiffs,                  )
                                       )    No. 2:19-cv-02378
                                       )
     v.                                )
                                       )
     ABC PHONES OF NORTH CAROLINA,     )
     INC., d/b/a VICTRA, f/d/b/a A     )
     WIRELESS,                         )
                                       )
          Defendant.                   )
                                       )

                                    ORDER


          This is an FLSA action.    Before the Court are five motions.

 The first is a Joint Motion for Settlement Approval (the “Motion

 for Settlement Approval”), brought by Plaintiffs Jacob O’Bryant

 and      Mark     Baker   (collectively,    “Plaintiffs”     or     “Named

 Plaintiffs”) and Defendant ABC Phones of North Carolina, Inc.,

 d/b/a VICTRA, f/d/b/a A Wireless (“VICTRA”), filed on September

 9, 2019. 1      (ECF No. 14.)   The second is putative intervenors Ron

 Hardney, Manuel Panngasiri, Michelle Salway, and other named

 persons’ Motion to Intervene (the “Hardney Motion”), filed on


 1
   For purposes of this Order, unless otherwise defined, the Court
 adopts all defined terms set forth in the parties’ proposed Settlement
 Agreement (ECF No. 14-1).
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 2 of 54          PageID 819



 September 27, 2019.         (ECF No. 15.)             The third is putative

 intervenor James Baggott’s Motion to Intervene (the “Baggott

 Motion”), filed on February 24, 2020.                (ECF No. 39.)    The fourth

 is putative intervenors            Priscilla Solorio and Mariano Diaz’s

 Motion to Intervene (the “Solorio and Diaz Motion”), filed on

 July 1, 2020.      (ECF No. 57.)        The fifth is the parties’ Joint

 Motion for Approval of First Amendment to Settlement and Release

 Agreement to Provide Further Benefits to the Store Manager and

 Non-Manager Classes.       (ECF No. 58.)

       For   the   following    reasons,        the    Motion   for    Settlement

 Approval and Motion for Approval of First Amendment to Settlement

 are DENIED.       The Hardney Motion, the Baggott Motion, and the

 Solorio and Diaz Motion are DENIED WITHOUT PREJUDICE.

 I.    Background

       This dispute arises from VICTRA’s alleged failure to pay

 overtime    compensation      to    certain     employees.        VICTRA   sells

 Verizon-compatible     phones,       Verizon    data     plans,   and   cellular

 phone accessories through VICTRA-branded locations.                  (ECF No. 12

 ¶ 12.)   VICTRA sets wage and hour policies, including employees’

 overtime pay, commission pay, and overtime rates.                    (Id. ¶ 15.)

 VICTRA compensates its retail associates by paying an hourly

 rate plus bonuses and commissions, which are paid according to

 frequently adjusted formulas.              (Id. ¶ 16.)         The commission

 payments and/or non-discretionary bonuses are not included in

                                        2
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 3 of 54       PageID 820



 the   employees’     regular     rate       when   overtime   payments     are

 calculated.     (Id. ¶ 21.)

       On June 10, 2019, Plaintiffs filed a Complaint in this

 action (the “Initial Complaint”).           (ECF No. 1.)   In their Initial

 Complaint, Plaintiffs, VICTRA retail sales associates employed

 on an hourly-plus-commission basis, alleged that VICTRA employed

 a uniform payment structure for its retail sales associates that

 violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201,

 et seq.   (Id. ¶¶ 8, 9, 34-39.)         Plaintiffs alleged that VICTRA’s

 payment scheme calculated the amount of overtime due by using

 the employees’ base hourly rate rather than the regular rate as

 defined    by   29   C.F.R. § 778.114,         which   required   including

 commission      payments   and     non-discretionary          bonuses     when

 calculating overtime. (See id. ¶¶ 19-21.) The collective action

 description in the Initial Complaint was:

       All current and former retail employees of ABC Phones of
       North Carolina, Inc. or any of its subsidiaries doing
       business as VICTRA, who were paid an hourly wage plus
       commission, and who were employed in the United States at
       any time during the applicable limitations period covered
       by this Collective Action Complaint (i.e. two years for
       FLSA violations and, three years for willful FLSA
       violations) up to and including the date of final judgment
       in this matter, and who are Named Plaintiffs or elect to
       opt-in to this action pursuant to the FLSA, 29 U.S.C.
       § 216(b).

 (Id. ¶ 4.)




                                         3
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 4 of 54   PageID 821



       On September 9, 2019, Plaintiffs filed a First Amended

 Complaint (the “FAC”). 2     (ECF No. 12.)       In the FAC, Plaintiffs

 amended, inter alia, Baker’s job description from “retail sales

 person” to “store manager.”      (Compare ECF No. 1 ¶ 9, with No. 12

 ¶ 11.)     The FAC adds an additional collective description,

 stating a separate retail “manager[]” subcollective in addition

 to the Initial Complaint’s retail “employee[]” collective:

       All current and former retail managers of ABC Phones of
       North Carolina, Inc. or any of its subsidiaries doing
       business as VICTRA, who were paid an hourly wage plus
       commission, and who were employed in the United States at
       any time during the applicable limitations period covered
       by this Collective Action Complaint (i.e. two years for
       FLSA violations and, three years for willful FLSA
       violations) up to and including the date of final judgment
       in this matter, and who are Named Plaintiffs or elect to
       opt-in to this action pursuant to the FLSA, 29 U.S.C.
       § 216(b).

 (See ECF No. 12 ¶ 4).          The FAC also alleges an additional

 violation of the FLSA:         VICTRA’s failure to pay its retail

 managers for work performed “off-the-clock.”           (Id. ¶¶ 23, 26-

 29.) Plaintiffs allege that VICTRA “converted its salaried store

 managers to hourly paid employees but did not substantially alter

 the work that such store managers, including [] Baker, were

 required   to   perform   outside   of   their   shifts”;   that    “store

 managers were not told that they should or could clock-in to

 complete work performed off-premises”; that these tasks included


 2 The FAC was filed as a matter of right.    Fed. R. Civ. P. 15(a)(1).
 It is the operative complaint.

                                     4
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 5 of 54      PageID 822



 “participating in mandatory conference calls scheduled outside

 of manager’s shifts; responding to employee calls after work,

 before   work,   and   on   days    off;     responding   to   employee   text

 messages; routinely checking and responding to issues brought up

 in group.me[]”; and that these tasks were performed “in excess

 of an hour per week.”        (Id. ¶¶ 26-29.)         The FAC alleges that

 Plaintiffs    are   aware   of     another    putative    collective   action

 addressing the retail manager “off-the-clock” allegations:

       On May 20, 2019, Ron Hardney, Manuel Panngasiri and Michelle
       Salway initiated a lawsuit styled as a collective action
       against ABC Phones of North Carolina in the District of New
       Jersey, 3:19-cv-12722-BRM-ZNQ, which operates as Victra
       Wireless, alleging that VICTRA violated the FLSA by
       requiring suffering and permitting its hourly-paid managers
       to work off-the-clock (“the New Jersey Action”). The New
       Jersey Action does not allege that VICTRA violated the FLSA
       by miscalculating its commissioned employees Regular Rate
       when determining overtime pay. Upon information and belief,
       Hardney, Panngasiri and Salway’s claims in the New Jersey
       Action are subject to individual arbitration.

 (Id. ¶ 36.)

       Also on September 9, 2019, the parties filed the Motion for

 Settlement Approval. 3      (ECF No. 14.)       The parties ask the Court

 to approve their proposed Settlement Agreement, (ECF No. 14-1),

 and to dismiss this case with prejudice.                 (ECF No. 14 at 1.)

 The parties represent that, at a mediation on August 21, 2019

 (the “Mediation”), they were able to settle the managers’ “off-


 3
   The parties have not filed any motions to conditionally certify a
 set of similarly situated plaintiffs or motions to authorize notice
 and send opt-in consent forms.

                                        5
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 6 of 54          PageID 823



 the-clock” claims.         (Id. at 3.)          The parties represent that in

 the weeks after the Mediation, they were able to reach an

 agreement    to    settle    the    retail       employees’    “payment   scheme”

 violations. (Id.) In preparation for the Mediation, the parties

 represent that they “conducted informal discovery” that led to

 VICTRA’s production of “over 400,000 payroll records containing

 24 variables related to the Named Plaintiffs and putative class”

 and containing “hours and wage information spanning more than

 three years of pay periods, including regular hours and pay,

 overtime    hours    and    pay,    commissions       and     special   incentive

 payments, extra unearned overtime payments, and other payroll

 components.”      (Id. at 2.)

       On July 3, 2020, the parties filed a joint motion for

 Approval of First Amendment to Settlement and Release Agreement

 to Provide Further Benefits to the Store Manager and Non-Manager

 Classes.    (ECF No. 58.)          The parties represent that they have

 amended the Settlement Agreement to add $190,888 to the Gross

 Settlement Amount to “address the time period that has elapsed

 since the Settlement Agreement was filed in September 2019.”

 (Id. at 1.)       The parties also represent that they have amended

 the Settlement Agreement to “make[] clear that, consistent with

 California law, the Settlement Agreement does not intend to

 release    any    claims    under    the       [California    Private   Attorneys



                                            6
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 7 of 54   PageID 824



 General Act of 2004, Cal. Lab. Code Sections 2698 – 2699.5 (the

 “PAGA”)].”    (Id. at 1-2.)

       The    relevant   terms   of   the   First   Amended    Settlement

 Agreement 4 are summarized as follows:

       - Plaintiffs and Potential Opt-In Plaintiffs are current
         and former non-exempt employees of VICTRA who worked as
         store managers (the “Store Manager Class”) and non-
         manager retail employees (the “Non-manager Class”) who
         worked in any VICTRA-owned store in the United States at
         any time between June 10, 2016, and May 30, 2020. (ECF
         No. 14-1 ¶ 1.1.; ECF No. 58-1 at 2.)

       - There are 779 individuals in the Store Manager Class.
         (ECF No. 58-1 at 2.)

       - There are 17,284 individuals in the Non-Manager Class.
         (Id.)

       - There are 3,011 individuals that overlap between both
         classes for certain periods of time. (Id.)

       - The total settlement amount is $ $1,715,888 (the “Gross
         Settlement Amount”). (Id.)

       - The Gross Settlement Amount, after payments of service
         awards of $10,000 to both O’Bryant and Baker, will be
         divided into two sub-funds: (1) $1,092,827 for the Store
         Manager Class (the “Manager Fund”); and (2) $603,061 for
         the   Non-Manager   Class   (the   “Non-Manager   Fund”)
         (collectively, the “Settlement Funds”). (ECF No. 14-1
         ¶¶ 4.2, 5.3; ECF No. 58-1 at 3.)

             o The   Gross  Settlement   Amount           is    allegedly
               attributable to 50% backpay and           50%   liquidated
               damages. (ECF No. 14-1 ¶ 5.4.)

       - Plaintiffs’ counsel seeks an amount not to exceed
         $292,500 from the Manager Fund and $149,750 from the Non-
         Manager Fund for attorneys’ fees and costs. (Id. ¶ 5.5.)

 4
   The term “First Amended Settlement Agreement” refers to the
 Settlement Agreement with the amended terms provided in the First
 Amendment to Settlement and Release Agreement.

                                      7
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 8 of 54   PageID 825




       - Individual  settlement   payment  amounts   for  Opt-In
         Plaintiffs will be calculated pursuant to a point-
         allocation formula based on their job positions and the
         number of weeks they worked during the relevant
         timeframe. (See id. ¶ 5.2(a)-(f).)

       - The parties ask the Court to appoint a “Settlement
         Administrator” to “notify the Potential Opt-In Plaintiffs
         of [the Settlement Agreement], distribute settlement
         checks to all Potential Opt-In Plaintiffs, and revert to
         Victra any unclaimed funds as described in this
         Agreement.” (Id. ¶ 3.1.)

            o The Settlement Administrator will be selected by
              VICTRA. (Id.)

            o VICTRA agrees to pay the expenses associated with
              the Settlement Administrator and those expenses will
              not affect the Gross Settlement Amount. (Id.)

       - The Settlement Administrator will communicate with the
         parties, handle all the administrative inquires of the
         Opt-in Plaintiffs, and deal with specific supplemental
         legal obligations in executing and distributing the
         Settlement Funds. (See id. ¶¶ 3.2-3.6, 6.2-6.3.)

       - The Settlement Administrator will prepare and send, from
         a list provided by VICTRA, each Potential Opt-In
         Plaintiff a “Notice of FLSA Settlement” form, (Id. at 24-
         26), along with a check for the amount of their individual
         settlement, calculated pursuant to the point-allocation
         formula, at least 30 days after the Court grants final
         settlement approval. (Id. ¶¶ 6.1, 6.3.)

            o The Notice of FLSA Settlement form will explain how
              the Gross Settlement Amount is allocated. It will
              also notify each Potential Opt-In Plaintiff of how
              to obtain further information about the settlement
              of this case. (Id. ¶ 6.2.)

            o On cashing the check, the Potential Opt-In Plaintiff
              will become an “Opt-In Plaintiff” under the terms
              of the Settlement Agreement. (Id. ¶ 6.4.)




                                     8
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 9 of 54   PageID 826




                     The settlement checks will state that they may
                      be deposited for cash for 90 days from the date
                      reflected on the check. (Id. ¶ 6.3.)

                     The checks will contain the following language:

                        “By depositing or cashing this check, I
                        acknowledge and agree that I am personally
                        releasing all claims against Victra as set
                        forth in the Notice of FLSA Settlement and
                        that any attempt by me to reserve rights or
                        alter or amend the parties’ settlement or
                        release will have no legal effect.” (Id.)

                     If the Potential Opt-In Plaintiff does not cash
                      the check within the 90-day period and there
                      is no request for a new check within 30 days,
                      the amount of the check will revert to VICTRA.
                      (See id. ¶¶ 3.1, 3.3, 6.3, 6.5.)

                     Any Potential Opt-In Plaintiffs who do not cash
                      their checks within the 90-day period or
                      request a new check within 30 days will not
                      release any claims against VICTRA.         (Id.
                      ¶ 6.5.)

       - The Settlement Agreement describes the release of claims
         as follows:

            o [T]he Plaintiffs (including Named Plaintiffs and
              Opt-In Plaintiffs) on behalf of themselves and each
              of their respective spouses, heirs, assigns,
              administrators,       executors,       beneficiaries,
              conservators, successors, insurers, and attorneys,
              voluntarily agree to fully waive, release and
              forever     discharge    Victra,     including    its
              predecessors, successors, and assigns, and each of
              their respective parents, subsidiaries, affiliates,
              divisions, and all of their respective present and
              former     officers,     directors,     shareholders,
              employees,     insurers,    lawyers,    and    agents
              (collectively, the “Released Parties”) from any and
              all known and unknown claims arising under federal
              and/or applicable state and local law relating in
              any way to the payment or non-payment of regular or
              overtime wages or compensation or compliance with
              wage or hour laws, regulations, or ordinances that

                                     9
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 10 of 54         PageID 827



                accrued   during  the   Applicable   Class   Period,
                including, without limitation, all state and federal
                claims for miscalculated and/or unpaid overtime
                wages, and related claims for penalties, interest,
                liquidated damages, attorneys’ fees, costs, and
                expenses (the “Released Claims”). Consistent with
                California law, nothing herein is intended to
                release any of the Plaintiffs’ claims under the
                Private Attorneys General Act, as provided in Cal.
                Labor Code § 2699, et seq.

 (Id. ¶ 8.1; see also id. at 28-29; ECF No. 58-1 at 3-4.)

       On September 27, 2019, “Putative Intervenors Ron Hardney,

 Manuel Panngasiri, and Michelle Salway, along with the 37 other

 Store Managers who have opted into the case styled Hardney, et.

 al. v. ABC Phones of North Carolina, Inc., Case No. 1:19-cv-

 12722, in the United States District Court for the District of

 New Jersey (‘the Hardney Action’)” (collectively, “the Hardney

 Intervenors”) filed the Hardney Motion.                  (ECF No. 15.)      They

 argue, inter alia, that they have a substantial legal interest

 in   this   case   because      the   reach   of   the   proposed   settlement

 encompasses and could possibly release “off-the-clock” FLSA-

 violation claims they are bringing against VICTRA in another

 putative collective and class action.              (See id. at 13.)        VICTRA

 responded in opposition on October 7, 2019.                   (ECF No. 26.)

 Plaintiffs responded in opposition on October 11, 2019.                     (ECF

 No. 27.)     On October 14, 2019, the Hardney Intervenors filed a

 motion for leave to file a reply, (ECF No. 28), which the Court

 denied,     (ECF   No.   32).     The   Hardney    Intervenors      then   filed


                                         10
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 11 of 54   PageID 828



 multiple notices of supplemental authority and a supplement to

 their motion to intervene.       (ECF Nos. 30, 33, 45, 65.)

       On February 24, 2020, James Baggott, a former VICTRA store

 manager, filed the Baggott Motion “for the limited purpose of

 filing a written objection to the proposed settlement.”               (ECF

 No. 39 at 1; see also Nos. 40, 41.)              VICTRA and Plaintiffs

 responded in opposition on March 9, 2020.          (ECF Nos. 48, 49.)

       On July 1, 2020, Priscilla Solorio and Mariano Diaz, store

 managers who worked in California and assert wage and hour claims

 under California law in a different putative class action and

 represent the State of California in a law enforcement proceeding

 under PAGA, filed the Solorio and Diaz Motion “to object to the

 FLSA settlement in this case.”           (ECF No. 57 at 2.)   VICTRA and

 Plaintiffs responded in opposition on July 15, 2020.           (ECF Nos.

 59, 61.)

 II.   Jurisdiction

       Plaintiffs allege violations of the FLSA.           The Court has

 subject matter jurisdiction over FLSA claims under the general

 grant of federal question jurisdiction in 28 U.S.C. § 1331.

 III. Standard of Review

       A.    Standard for Collective Actions Under the FLSA

       Section 216(b) of the FLSA permits an employee to recover

 unpaid overtime compensation by suing an employer “in behalf of

 himself or themselves and other employees similarly situated.”


                                     11
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 12 of 54   PageID 829



 29 U.S.C. § 216(b).       Unlike class actions under Federal Rule of

 Civil Procedure 23, when an employee sues his employer in a

 representative capacity under § 216(b), “similarly situated”

 plaintiffs choose whether to “opt into” the suit, which is known

 as a “collective action.”      O’Brien v. Ed Donnelly Enters., Inc.,

 575 F.3d 567, 583 (6th Cir. 2009), abrogated on other grounds by

 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016); Comer v.

 Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006).            To be

 viable under § 216(b), an FLSA collective action must meet two

 requirements: (1) the plaintiffs must be “similarly situated”;

 and (2) all plaintiffs must signal in writing their affirmative

 consent to participate in the action.             Comer, 454 F.3d at 546

 (citing 29 U.S.C. § 216(b), and Hoffmann–La Roche, Inc. v.

 Sperling, 493 U.S. 165, 167–68 (1989)).             District courts have

 broad discretion in implementing procedures to ensure that these

 requirements are met.      See Hoffmann-La Roche, 493 U.S. at 169.

       1.   Similarly Situated Plaintiffs

       To   maintain   a   collective     action    under   the   FLSA,   all

 claimants must be “similarly situated.”             29 U.S.C. § 216(b).

 Unlike class actions, in the collective action context, the term

 “certify” is used when the court has determined that opt-in

 plaintiffs are similarly situated. In making that determination,

 this Circuit weighs three factors: the “factual and employment

 settings of the individual[] plaintiffs, the different defenses

                                     12
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 13 of 54   PageID 830



 to which the plaintiffs may be subject on an individual basis,

 [and] the degree of fairness and procedural impact of certifying

 the action as a collective action.”           O’Brien, 575 F.3d at 584;

 see also Monroe v. FTS USA, LLC, 815 F.3d 1000, 1011 (6th Cir.),

 cert. granted, judgment vacated on other grounds, 137 S. Ct. 590

 (2016); Frye v. Baptist Mem’l Hosp., Inc., 495 F. App’x 669, 672

 (6th Cir. 2012).      “The heart of [this inquiry] is whether the

 plaintiffs should be permitted to bring their claims of liability

 and damages as a group based on representative, rather than

 personal, evidence.”       Pierce v. Wyndham Vacation Resorts, Inc.,

 922 F.3d 741, 745 (6th Cir. 2019) (citing 7B Charles Alan Wright

 et al., Federal Practice and Procedure § 1807 (3d ed. 2005)).

 Plaintiffs who opt into an action before a court’s finding that

 they are similarly situated do not properly become parties to

 the action.     See Hollins v. Regency Corp., 867 F.3d 830, 833-34

 (7th Cir. 2017) (holding that individuals who filed opt-in forms

 prior to the court’s finding that the plaintiffs were similarly

 situated did not bind the individuals to the action); Andrews v.

 Am.’s Living Ctrs., LLC, 2017 WL 3470939, at *3 (W.D.N.C. Aug.

 11, 2017) (finding that, “[b]ecause no determination ha[d] been

 made that the proposed members of the collective action [were]

 ‘similarly    situated,’    an   entry   of   a   default   judgment,   if

 appropriate at all, [wa]s proper only as to the named Plaintiff”

 and not to other individuals who had opted in).         Plaintiffs bear

                                     13
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 14 of 54    PageID 831



 the burden of showing that they are similarly situated. O’Brien,

 575 F.3d at 584.

       This   Circuit    has   approved      a   two-stage      certification

 process.     See, e.g., Frye, 495 F. App’x at 671; In re HCR

 ManorCare, Inc., 2011 WL 7461073, at *1 (6th Cir. Sept. 28,

 2011); see also Monroe v. FTS USA, LLC, 860 F.3d               398, 397 (6th

 Cir. 2017) (“Courts typically bifurcate certification of FLSA

 collective action cases.”).       At the first stage, pre-discovery,

 the court may grant conditional certification of the collective

 action,    deciding    whether   the     members   as   described    in   the

 pleadings are similarly situated and determining the contour and

 size of the group of employees that may be represented in the

 action so as to authorize notice to possible collective members

 who may want to participate.      See Monroe, 860 F.3d at 397 (citing

 Comer, 454 F.3d at 546).      The burden in deciding whether members

 are “similarly situated” at this initial stage can be met “on a

 modest factual showing,” and the court should use “a fairly

 lenient         standard         [that]            typically         results

 in . . . certification.” Comer, 454 F.3d at 547 (quotation marks

 and citations omitted).

       At the second stage -- “after all of the opt-in forms have

 been received and discovery has concluded” -- the court makes

 another “similarly situated” determination (traditionally on

 motion of the defendant for decertification, see Campbell v.

                                     14
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 15 of 54   PageID 832



 City of Los Angeles, 903 F.3d 1090, 1109 (9th Cir. 2018); Wilks

 v. Pep Boys, 2006 WL 2821700, at *2 (M.D. Tenn. Sept. 26, 2006)),

 but applies a “stricter standard.”             Comer, 454 F.3d at 546-47

 (quotation marks and citations omitted); see also Frye, 495 F.

 App’x at 671.     If plaintiffs are able to satisfy their burden at

 this stage, the case may proceed collectively to trial.                 See

 Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th

 Cir. 2001).      “If the court concludes that plaintiffs are not

 similarly situated, it ‘decertifies the class, and the opt-in

 plaintiffs     are   dismissed    without      prejudice.     The    class

 representatives -- i.e. the original plaintiffs -- proceed to

 trial on their individual claims.” White v. Baptist Mem’l Health

 Care Corp., 2011 WL 1883959, at *4 (W.D. Tenn. May 17, 2011)

 (citations omitted), aff’d, 699 F.3d 869 (6th Cir. 2012).

       2.   Opt-In Requirement

       To satisfy the “opt-in” requirement of § 216(b), plaintiffs

 who seek to be parties must file written consents with the court.

 29 U.S.C. § 216(b); Wright, § 1807 (collecting cases).               Unless

 a plaintiff has opted in by filing a written consent with the

 court, he or she is not bound by the results of the litigation.

 Ballaris v. Wacker Siltronic Corp., 370 F.3d 901, 906 n.9 (9th

 Cir. 2004) (citation omitted); Wright, § 1807; cf. Ware v. CKF

 Enters., Inc., 2020 WL 1170223, at *2 (E.D. Ky. Mar. 11, 2020)

 (“[P]ost-approval      filers    who     are    not   considered     opt-in

                                     15
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 16 of 54        PageID 833



 plaintiffs and will not submit the FLSA opt-in consent forms

 under the proposed agreement are effectively not part of the

 collective.”); Marichal v. Attending Home Care Servs., LLC, 432

 F. Supp. 3d 271, 279 (E.D.N.Y. 2020) (citing Hood v. Uber Techs.,

 Inc., 2019 WL 93546, at *3 (M.D.N.C. Jan. 3, 2019) (“It is long

 established     that     a   client        must   give    his     consent      to

 settle. . . . [T]he      named   plaintiff        and    his    counsel   in    a

 collective action cannot settle a case on behalf of an opt-in

 plaintiff: the affirmative assent of each opt-in plaintiff -- as

 a party to the case -- is required.”)).

       B.    Standard for Collective Action Settlements Under the
             FLSA

       The FLSA’s overtime compensation provisions are “mandatory

 and, except as otherwise provided by statute, are generally not

 subject to being waived, bargained, or modified by contract or

 by settlement.”        Kritzer v. Safelife Solutions, LLC, 2012 WL

 1945144, at *5 (S.D. Ohio May 30, 2012) (citing Dillworth v.

 Case Farms Processing, Inc., 2010 WL 776933, at *5 (N.D. Ohio

 Mar. 8, 2010), and Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697

 (1945)).    There are two ways in which claims for back wages under

 the FLSA can be settled or compromised.            See Lynn’s Food Stores,

 Inc. v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982).

 First, the Department of Labor can supervise a settlement.                     See

 Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719 (E.D.


                                       16
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 17 of 54   PageID 834



 La. 2008) (citing 29 U.S.C. § 216(c)). Second, “[w]hen employees

 bring a private action for back wages under the FLSA, and present

 to the district court a proposed settlement, the district court

 may enter a stipulated judgment after scrutinizing the settlement

 for fairness.”     Lynn’s, 679 F.2d at 1353 (citing Schulte, Inc.

 v. Gangi, 328 U.S. 108, 113 n.8 (1946)). 5

       When parties submit a proposed FLSA settlement for a court’s

 review, the court must review the proposed settlement to ensure

 that it is “a fair and reasonable resolution of a bona fide

 dispute over FLSA provisions.”           Id. at 1355; see also Does 1-2

 v. Déjà Vu Servs., Inc., 925 F.3d 886 (6th Cir. 2019), aff’g

 2017 WL 2629101 (E.D. Mich. Jun. 19, 2017) (affirming approval

 of a settlement of FLSA claims where the district court applied

 the Lynn’s Food Stores test).

       “A bona fide dispute exists when there are legitimate

 questions about ‘the existence and extent of [d]efendant’s FLSA

 liability.’”     Selk v. Pioneers Mem’l Healthcare Dist., 159 F.

 Supp. 3d 1164, 1172 (S.D. Cal. 2016) (quoting Ambrosino v. Home

 Depot U.S.A., Inc., 2014 WL 1671489 (S.D. Cal. Apr. 28, 2014)).




 5
   There is a Circuit split about whether judicial approval is mandated
 for all types of FLSA settlements. See Barbee v. Big River Steel,
 LLC, 927 F.3d 1024, 1026 (8th Cir. 2019) (detailing split).       This
 Circuit has not directly addressed the question, but the majority view
 is that judicial approval is required for FLSA collective action
 settlements brought under 29 U.S.C. § 216(b). See, e.g., Steele v.
 Staffmark Invs., LLC, 172 F. Supp. 3d 1024, 1026-29 (W.D. Tenn. 2016).

                                     17
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 18 of 54                 PageID 835



 “There must be some doubt . . . that the plaintiffs would succeed

 on the merits through litigation of their [FLSA] claims.”                              Id.

 (quotation marks and citation omitted).                    “A proposed settlement

 resolves a bona fide dispute when it reflect[s] a reasonable

 compromise over issues, such as FLSA coverage or computation of

 back wages, that are actually in dispute, rather than a mere

 waiver    of      statutory     rights     brought       about    by   an      employer’s

 overreaching.”          Alvarez v. BI Inc., 2020 WL 1694294, at *4 (E.D.

 Pa. Apr. 6, 2020) (citations and quotation marks omitted).

        The     court    must    find     that      the   settlement       is    fair   and

 reasonable.         Lynn’s, 679 F.2d at 1353.                 This Circuit has not

 directly stated the factors courts are to consider in deciding

 whether      an    FLSA    collective         action     settlement       is    fair   and

 reasonable. In analyzing a hybrid class action-collective action

 FLSA     settlement,       this       Circuit      has   stated     the     factors     it

 considers:        (1)     the   risk     of     fraud    or   collusion,        (2)    the

 complexity,        expense      and    likely      duration    of   the     litigation,

 (3) the amount of discovery engaged in by the parties, (4) the

 likelihood of success on the merits, (5) the opinions of class

 counsel and class representatives, (6) the reaction of absent

 class members, and (7) the public interest. 6                     Does 1-2, 925 F.3d


 6
   District courts in this Circuit have stated these factors: (1) the
 plaintiff’s range of possible recovery; (2) the extent to which the
 settlement will enable the parties to avoid anticipated burdens and
 expenses in establishing their respective claims and defenses; (3) the
 seriousness of the litigation risks faced by the parties; (4) whether

                                               18
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 19 of 54   PageID 836



 at 894-95 (citing Int’l Union, United Auto., Aerospace, & Agric.

 Implement Workers of Am. v. Gen. Motors Corp. (“UAW”), 497 F.3d

 615, 631 (6th Cir. 2007)); see also Fitzgerald v. P.L. Mktg.,

 Inc., No. 2:17-cv-02251, 2020 WL 3621250, at *6 (W.D. Tenn. July

 2, 2020).     This Court and other district courts in this Circuit

 have   applied     these    factors    in   analyzing   the   fairness   and

 reasonableness of collective action settlements.                See, e.g.,

 Fitzgerald, 2020 WL 3621250, at *6; Hawkins v. Accurate Nursing

 Servs., Inc., 2020 WL 1031530, at *1 (N.D. Ohio Mar. 3, 2020);

 Robinson v. Sheppard Performance Grp., Inc., 2020 WL 619603, at

 *2 (E.D. Mich. Feb. 10, 2020); Osman v. Grube, Inc., 2018 WL

 2095172, at *1 (N.D. Ohio May 4, 2018) (citing Cannon v. Time

 Warner NY Cable LLC, 2015 WL 4498808 (D. Colo. July 24, 2015);

 Crawford v. Lexington-Fayette Urban Cty. Gov’t, 2008 WL 4724499,

 at *3, *6-9 (E.D. Ky. Oct. 23, 2008).            The Court must consider

 these factors in determining whether a settlement is fair and

 reasonable.    See Lynn’s, 679 F.2d at 1353; Selk, 159 F. Supp. 3d

 at 1173.

        A   court    “must    not      simply   rubber-stamp    [settlement

 agreements] as approved[.]” Snook v. Valley Ob-Gyn Clinic, P.C.,




 the settlement agreement is the product of arm’s-length bargaining
 between experienced counsel; and (5) the possibility of fraud or
 collusion. See Farkas v. Boschert, 2018 WL 3100905, at *1-2 (E.D.
 Mich. June 25, 2018) (citing Wolinsky v. Scholastic Inc., 900 F. Supp.
 2d 332, 335 (S.D.N.Y. 2012)).

                                        19
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 20 of 54             PageID 837



 2015 WL 144400, at *1 (E.D. Mich. Jan. 12, 2015); see also

 Williams v. Alimar Sec., Inc., 2016 WL 6405798, at *4 (E.D. Mich.

 Oct.   31,   2016).       “Parties      to     [a]    settlement       must   proffer

 sufficient evidence to allow the district court to review the

 terms and legitimacy of the settlement.”                  UAW, 497 F.3d at 635

 (citing In re Gen. Tire & Rubber Co. Sec. Litig., 726 F.2d 1075,

 1084 n.6 (6th Cir. 1984)).             A court does not have the authority

 to   delete,    modify,    or     substitute         certain   provisions       of   a

 settlement agreement, but rather, the settlement agreement “must

 stand or fall in its entirety.”               See Smothers v. NorthStar Alarm

 Servs., LLC, 2019 WL 280294, at *9 (E.D. Cal. Jan. 22, 2019)

 (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir.

 1998)).

        Pursuant the FLSA’s statutory requirements, in an FLSA

 collective     action     case,    a    court     will   grant     a    motion    for

 settlement approval only after finding that: (1) the opt-in

 plaintiffs are “similarly situated”; (2) the opt-in plaintiffs

 have properly filed written consents with the court; and (3) the

 settlement is “a fair and reasonable resolution of a bona fide

 dispute.”      See 29 U.S.C. § 216(b); Comer, 454 F.3d at 546;

 Lynn’s, 679 F.2d at 1353.

        C.    Standard for Motions to Intervene

        Any person may intervene in a case as a matter of right

 (mandatory     intervention)      or     if    the    Court    allows    permissive

                                          20
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 21 of 54                   PageID 838



 intervention.          Fed.       R.   Civ.     P.     24(a)-(b).             “[Rule]      24

 distinguishes a permissive intervenor from an intervenor of right

 by the stake each has in the litigation.                  The intervenor of right

 has an interest in the litigation that it cannot fully protect

 without joining the litigation, while the permissive intervenor

 does not.”       Stringfellow v. Concerned Neighbors in Action, 480

 U.S.    370,    381   (1987)      (Brennan,      J.,    concurring        in      part    and

 concurring       in   the    judgment).         “Rule    24   should         be   ‘broadly

 construed in favor of potential intervenors.’”                       Stupak-Thrall v.

 Glickman, 226 F.3d 467, 472 (6th Cir. 2000) (quoting Purnell v.

 Akron, 925 F.2d 941, 950 (6th Cir. 1991)).                     However, that “does

 not mean that Rule 24 poses no barrier to intervention at all.”

 Id.     “[A] district court is required to accept as true the non-

 conclusory       allegations       made    in    support      of     an      intervention

 motion.”       Parkwest Dev., LLC v. Ellahi, 2018 WL 3640433, at *2

 (E.D.    Mich.    Aug.      1,   2018)    (citing      Sw.    Ctr.      for    Biological

 Diversity v. Berg, 268 F.3d 810, 819 (9th Cir. 2001)).

         Mandatory intervention requires putative intervenors to

 establish: “(1) timeliness of the application to intervene, (2)

 the     applicant’s        substantial      legal       interest        in     the   case,

 (3) impairment        of    the    applicant’s         ability     to     protect        that

 interest in the absence of intervention, and (4) inadequate

 representation of that interest by parties already before the

 court.”    Stupak-Thrall, 226 F.3d at 471 (citing Mich. State AFL–

                                            21
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 22 of 54         PageID 839



 CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997), and Grutter

 v. Bollinger, 188 F.3d 394, 397–98 (6th Cir. 1999)).                  A motion

 for   mandatory   intervention      must   be    denied    if   the   proposed

 intervenor cannot satisfy all of these criteria.                United States

 v. Michigan, 424 F.3d 438, 443 (6th Cir. 2005) (citing Grubbs v.

 Norris, 870 F.2d 343, 345 (6th Cir. 1989)).

       “To   intervene   permissively,      a    proposed    intervenor      must

 establish that the motion for intervention is timely and alleges

 at least one common question of law or fact.”                   Michigan, 424

 F.3d at 445 (citing Mich. State AFL–CIO, 103 F.3d at 1248).

 “Once   [the   timeliness    and    common     question    of   law   or    fact

 elements] are established, the district court must then balance

 undue delay and prejudice to the original parties, if any, and

 any other relevant factors to determine whether, in the court’s

 discretion, intervention should be allowed.”               Id. (citing Mich.

 State AFL–CIO, 103 F.3d at 1248).              “[T]he decision whether to

 grant permissive intervention resides largely in the discretion

 of the district court.”            Stringfellow, 480 U.S. at 382 n.1

 (Brennan, J., concurring in part and concurring in the judgment).

 IV.   Analysis

       A. Motion for Settlement Approval

       The Court construes the parties’ Motion for Settlement

 Approval to ask the Court to approve: (1) that the Plaintiffs

 and Potential Opt-In Plaintiffs are similarly situated; (2) the

                                      22
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 23 of 54    PageID 840



 structure of the First Amended Settlement Agreement, including

 the process for opting into the suit and the issuance of Notice

 of FLSA Settlement to the Potential Opt-In Plaintiffs; (3) the

 Gross     Settlement    Amount;      (4) the    Named-Plaintiffs’    service

 awards; and (5) the attorneys’ fees and costs awards.                     (See

 generally ECF No. 14.)

         There are structural and substantive problems with the First

 Amended Settlement Agreement such that the Court cannot conclude

 that the settlement is “a fair and reasonable resolution of a

 bona fide dispute.”          There are justiciability problems with the

 First Amended Settlement Agreement that do not comport with

 Article III.     The form of the settlement calls into question its

 fairness.      Cf. In re Telectronics Pacing Sys., Inc., 221 F.3d

 870, 882 (6th Cir. 2000) (remanding to district court when “the

 form of the settlement call[ed] into question its fairness and

 raise[d] constitutional concerns”).

           1.   Similarly Situated

         This   Court   has    not   certified   that   any   plaintiffs   are

 similarly situated.          For the Court to approve the settlement,

 the Court must find that all plaintiffs are similarly situated.

 29 U.S.C. § 216(b); Smith v. Kaiser Found. Hosps., 2019 WL

 5864170, at *5 (S.D. Cal. Nov. 7, 2019) (“[W]hen considering a

 motion to approve the settlement of . . . an FLSA collective

 action, before a . . . collective has been certified, the Court

                                        23
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 24 of 54   PageID 841



 must first certify the . . . collective for the purpose of the

 settlement.”); Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468,

 471 (E.D. Cal. 2010) (“Even when the parties settle, the court

 must make some final class certification finding before approving

 a collective action settlement.”) (citations and quotation marks

 omitted).      As discussed supra, courts normally conduct the

 similarly situated analysis through a two-step certification

 process.    See Comer, 454 F.3d at 546.      Although this Circuit has

 approved the two-step process, In re HCR ManorCare, Inc., 2011

 WL 7461073, at *1, nothing in the FLSA mandates it.               See Hipp,

 252 F.3d at 1219.       District courts in this Circuit have found

 opt-in plaintiffs similarly situated at the same time they have

 approved the settlement (i.e., in a one-step approval process).

 See, e.g., Osman, 2018 WL 2095172, at *2.

       VICTRA   asks   the   Court   to   conduct   a   one-step    approval

 analysis here.     (See ECF No. 49 at 9-11.)       As illustrated by the

 deficiencies with this settlement proposal discussed infra, a

 two-step certification process is the more prudent course of

 action.     See Prena v. BMO Fin. Corp., 2015 WL 2344949, at *1

 (N.D. Ill. May 15, 2015) (approving a one-step process, but

 noting that “two steps might be needed if the one-step process

 would be unduly influential in causing members to opt-in without

 considering all of the risks and the benefits are very low; in

 other words, a concern that the reasonableness of the settlement

                                     24
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 25 of 54          PageID 842



 is a close question”).          That the parties ask the Court to conduct

 a one-step approval process is not in itself fatal to the Motion

 for Settlement Approval.              See, e.g., Carr v. Bob Evans Farms,

 Inc., 2018 WL 7508650, at *2 (N.D. Ohio July 27, 2018) (approving

 settlement agreement in one-step process when all the opt-in

 plaintiffs were properly before the Court).

       The parties stipulate that “the Named Plaintiffs, Opt-In

 Plaintiffs, and the Potential Opt-In Plaintiffs are similarly

 situated for purposes of 29 U.S.C. § 216(b) of the [FLSA].”                    (ECF

 No. 14-1 ¶ 1.1.)          The FAC alleges class definitions that, on

 their face, appear to meet the “fairly lenient standard” that

 the Court undertakes in the initial step of a certification

 analysis.    (See ECF No. 12 ¶¶ 4-5); Murillo, 266 F.R.D. at 471

 (“District      courts    have    held    that      conditional    certification

 requires only that plaintiffs make substantial allegations that

 the putative class members were subject to a single illegal

 policy,    plan    or    decision.”)     (citations      and    quotation   marks

 omitted).    Because of the other substantive deficiencies in the

 First Amended Settlement Agreement, however, the Court exercises

 its discretion not to certify the collective action at this time.

 See   Monroe,     815    F.3d    at   1010–11.       Although     Plaintiffs    and

 Potential    Opt-In      Plaintiffs      may   be    similarly    situated,     the

 proposed notice (in this case the proposed Notice of Settlement

 Agreement) is fatally flawed.            The parties may move the Court to

                                          25
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 26 of 54         PageID 843



 certify and issue notice of the collective action at another

 time.

          2.    Opt In

        There   are   statutory     deficiencies        in   the   First   Amended

 Settlement Agreement that are fatal to its approval.                    The first

 deficiency is the method by which the First Amended Settlement

 Agreement seeks to have individuals opt into the action.                      The

 FLSA    requires     that,   to   opt   into     a    collective    action,    an

 individual must file a written consent with the Court.                    Genesis

 Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013).                         That

 mandate is clear and unequivocal: “No employee shall be a party

 plaintiff to any such action unless he gives his consent in

 writing to become such a party and such consent is filed in the

 court in which such action is brought.”               29 U.S.C. § 216(b); see

 also Harkins v. Riverboat Servs., Inc., 385 F.3d 1099, 1101 (7th

 Cir. 2004) (“The statute is unambiguous: if you haven’t given

 your written consent to join the suit, or if you have but it

 hasn’t   been    filed   with     the   court,       you’re   not   a   party.”).

 Although the FLSA does not specify the form that this written

 consent must take, Frye, 495 F. App’x at 676, multiple courts

 have found that cashing a check cannot satisfy § 216(b)’s opt-

 in mandate.     See, e.g., Smith, 2019 WL 5864170, at *10 (cashing

 a check does not satisfy the notice or consent requirements of

 § 216(b)); Shepardson v. Midway Indus., Inc., 2019 WL 2743435,

                                         26
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 27 of 54      PageID 844



 at *2 (W.D. Ark. July 1, 2019) (“[C]ourts have held it improper

 to treat those who cash their settlement checks as having opted

 in.”); Douglas v. Allied Universal Sec. Servs., 371 F. Supp. 3d

 78, 85 (E.D.N.Y.), reconsideration denied, 381 F. Supp. 3d 239

 (E.D.N.Y. 2019) (“FLSA does not allow the cashing of a settlement

 check to serve as an employee’s consent to become a collective

 member.”); Smothers, 2019 WL 280294, at *11 (“This court thus

 joins those that have consulted § 216(b)’s requirements and

 rejected    similar     opt-in   by     settlement     check   proposals.”);

 Robinson v. Flowers Baking Co. of Lenexa, LLC, 2017 WL 4037720,

 at *1 n.1 (D. Kan. Sept. 13, 2017) (“Plaintiffs assert in their

 motion that settlement class members will release their FLSA

 claims only if they cash their settlement checks.              The argument

 is rejected. . . . [P]laintiffs have offered no authority that

 cashing a check is the same as filing a written consent form for

 purposes of § 216(b).”); Johnson v. Quantum Learning Network,

 Inc., 2016 WL 8729941, at *1 (N.D. Cal. Aug. 12, 2016) (“[T]he

 Settlement provides that FLSA collective action members opt in

 to   the   collective     action      by    cashing   or   depositing   their

 settlement checks. . . . This opt in procedure violates the

 FLSA.”); Kempen v. Matheson Tri-Gas, Inc., 2016 WL 4073336, at

 *9 (N.D. Cal. Aug. 1, 2016) (“[T]he settlement agreement provides

 that nationwide FLSA overtime putative class members must opt-



                                        27
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 28 of 54       PageID 845



 in   to   the   class   by    cashing    or   depositing    their    settlement

 check. . . . This violates the FLSA.”).

       The   First   Amended      Settlement     Agreement    provides     that,

 “[u]pon cashing the check for his or her Individual Settlement

 Payment, each Potential Opt-In Plaintiff will become an ‘Opt-In

 Plaintiff’ under the terms of this Agreement and thus subject to

 all terms applicable to Plaintiffs.”            (ECF No. 14-1 ¶ 6.4.)      That

 does not satisfy the unequivocal language of the statute.                   See

 29 U.S.C. § 216(b). VICTRA cites cases where courts have allowed

 cashing checks to satisfy the opt-in requirement.                   (ECF No. 49

 at 10-12) (citing Kis v. Covelli Enters., Inc., 2019 WL 3369124,

 at *17 (N.D. Ohio July 26, 2019); Day v. NuCO2 Mgmt., LLC, 2018

 WL 2473472, at *1 (N.D. Ill. May 18, 2018); Besic v. Byline Bank,

 Inc., 2015 WL 13763028, at *3 (N.D. Ill. Oct. 26, 2015).                  Those

 cases are not persuasive.               None of them considered whether

 cashing a check satisfies the opt-in requirements of § 216(b).

 This Court agrees with those courts that have substantively

 addressed the issue: cashing a check cannot satisfy the plain

 language of § 216(b).           See Smothers, 2019 WL 280294, at *11

 (distinguishing and rejecting cases that have allowed cashing

 checks to satisfy the opt-in requirement).

       The second deficiency is that, even allowing latitude as to

 the form of the written consent, “the requirement remains a filed

 written consent.”            Frye, 495 F. App’x at 676 (emphasis in

                                         28
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 29 of 54          PageID 846



 original).      Under    the   current      terms   of   the   First   Amended

 Settlement Agreement, there is no procedure by which any consent

 by the Opt-In Plaintiffs will be filed with the Court.                       That

 makes the First Amended Settlement Agreement ineffective as to

 any Opt-In Plaintiff who cashes a check.                 See Douglas, 371 F.

 Supp. 3d at 86 (“While the proposed settlement contains opt-in

 language on the back of every check, which would be signed by

 any employee cashing it, there is no mechanism in the agreement

 for filing such consent with the Court.                    That renders the

 proposed     collective     action     settlement        incompatible        with

 § 216(b).”).     VICTRA represents that the Court will “receive a

 final list of the opt-in plaintiffs in the period of time after

 settlement approval.” (ECF No. 49 at 12) (emphasis in original).

 That is not what the First Amended Settlement Agreement provides.

 The First Amended Settlement Agreement says that the Settlement

 Administrator     will    “track[]    and    maintain[]     records    of     the

 [individuals] who cashed their settlment checks” and “confirm[]

 in    writing    to . . . the        Court    its    completion        of     the

 administration of the settlement and retain[] copies of all

 endorsed settlement checks.”          (See ECF No. 14-1 ¶ 3.6(j)-(l).)

 Even if the First Amended Settlement Agreement expressly provided

 that the Settlement Administrator would file with the Court a

 list of all members who cashed their checks, that method would

 be deficient, because it would not comply with the plain language

                                       29
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 30 of 54                         PageID 847



 of   § 216(b):       it    would      not   be    the    written    consent           of    each

 individual Opt-In Plaintiff filed with the Court.                          See Smothers,

 2019 WL 280294, at *11 (rejecting proposal that settlement

 administrator file a declaration with the court listing the names

 of the members who cashed the checks).

       The failure of the First Amended Settlement Agreement to

 satisfy the statutory mandates of § 216(b) is fatal to its

 approval      as    to     any   plaintiffs        who    wish     to     opt    into        the

 litigation.

          3.    Notice

       The     First       Amended     Settlement        Agreement       has     the    opt-in

 process “entirely backwards.”                Douglas, 371 F. Supp. 3d at 86.

 “The structure of the collective action provision of [the] FLSA

 -- including the requirement that the opt-ins be filed -- is to

 ensure   the       presence      of   plaintiffs        before     the    court.”            Id.

 “Unlike in a class action, where the rights of unnamed parties

 are adjudicated in their absence (or via representative), the

 opposite is true in a collective action.”                     Id.        The benefits of

 § 216(b) “depend on employees receiving accurate and timely

 notice concerning the pendency of the collective action, so that

 they can make informed decisions about whether to participate.”

 Hoffmann-La Roche, 493 U.S. at 170.                     The Court must assure that

 plaintiffs who decide to opt in are allowed to do so in “an

 efficient and proper way” that is “orderly, sensible, and not

                                              30
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 31 of 54   PageID 848



 otherwise contrary to statutory commands or the provisions of

 the Federal Rules of Civil Procedure.”          Id. at 170-71.

       The parties ask the Court to “dismiss[] [this action] with

 prejudice upon the Court’s entry of an order approving the

 settlement.”     (ECF No. 14 at 10.)       The First Amended Settlement

 Agreement provides that “[f]inal approval of this settlement by

 the Court shall result in the dismissal with prejudice of the

 Named Plaintiffs’ and all Opt-In Plaintiffs’ claims against the

 Defendant in the above-captioned action and a full and final

 release of all Released Claims that the Named Plaintiffs and

 Opt-in Plaintiffs may have against Victra.”              (ECF No. 14-1

 ¶ 2.1.)

       The   First   Amended   Settlement     Agreement   provides    that,

 thirty days after the Court has approved the Settlement Agreement

 (i.e., after the case has been “dismissed with prejudice” and

 the opportunity to appeal the Court’s order has passed), the

 Settlement Administrator will send Potential Opt-In Plaintiffs

 a “Notice of FLSA Settlement.”           They will then learn about the

 action, possibly for the first time, and, possibly for the first

 time, have the opportunity to opt into it by cashing a check.

 They will then release all of their claims according to the terms

 of the already-agreed-upon-and-approved settlement agreement.

 (See id. ¶¶ 6.2-6.3.) Potential Opt-In Plaintiffs will not “have

 the ability to alter or amend the terms of [the Settlement

                                     31
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 32 of 54             PageID 849



 Agreement]” and “any attempt by [the Opt-In Plaintiffs] to

 reserve rights or alter or amend the [Settlement Agreement] or

 release will have no legal effect.”                 (Id. ¶¶ 6.3-6.4.)

        The parties ask the Court to approve the settlement on

 behalf of individuals who are not before the Court and to dismiss

 their claims with prejudice before they have appeared or had the

 opportunity to be heard.           That is not an “orderly, sensible,” or

 “proper way” to resolve this case.                  Hoffmann-La Roche, 493 U.S.

 at 170.    The Court declines to approve it.

        The structure of the First Amended Settlement Agreement

 raises     serious       jurisdictional        and     justiciability         issues.

 Because no other plaintiffs have opted into the action, the First

 Amended Settlement Agreement, as currently structured, binds

 only the Named Plaintiffs to its terms.                  The case would become

 moot    once     the    Court    approves     the    First    Amended    Settlement

 Agreement.

        Federal courts generally do not have jurisdiction over a

 settlement       once    the    case   has   been     dismissed.        Kokkonen   v.

 Guardian Life Ins. Co. of Am., 511 U.S. 375, 380 (1994).                        There

 is an exception when a court provides in its order that it will

 retain    ancillary       jurisdiction       to     enforce   the    terms    of   the

 settlement.       See id. at 381; Moore v. U.S. Postal Serv., 369 F.

 App’x     712,    716    (6th     Cir.   2010);       Johnson   v.    W2007     Grace



                                          32
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 33 of 54     PageID 850



 Acquisition I, Inc., 2015 WL 12001269, at *17 (W.D. Tenn. Dec.

 4, 2015).

        The First Amended Settlement Agreement provides that the

 Court will have “continuing jurisdiction to interpret and enforce

 this   Agreement    and   to   hear   and    adjudicate     any   dispute   or

 litigation arising from the Agreement.”              (ECF No. 14-1 ¶ 10.1.)

 VICTRA argues that there are no jurisdictional problems because,

 “[w]hile approval of the Settlement would include dismissal of

 this   action,   courts   routinely        dismiss   such   actions   without

 prejudice ‘with leave to reinstate’ on or before a certain date”

 and courts can retain jurisdiction over actions “for the purposes

 of supervising the implementation, enforcement, construction,

 administration, and interpretation of [settlement agreements],

 including for overseeing the distribution of settlement funds.”

 (ECF No. 49 at 12) (citing cases).            That argument is not well-

 taken.    VICTRA is not asking the Court to retain jurisdiction

 only to enforce the terms of the settlement agreement.                VICTRA

 is asking the Court to retain jurisdiction to assert jurisdiction

 over any party who desires to opt into the suit.             That power “is

 quite remote” from the purpose for which courts retain ancillary

 jurisdiction.      See Kokkonen, 511 U.S. at 379-81.

        This is also where justiciability problems arise.              If the

 Court granted the parties’ Motion for Settlement Approval, there

 would no longer be a live case or controversy and the case would

                                       33
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 34 of 54             PageID 851



 become moot.          Both Named Plaintiffs would no longer have a

 legally    cognizable       interest   in   the     outcome,      and     no   other

 plaintiffs would have opted into the suit.                See Parra v. Quality

 Controlled Concrete, LLC, 2015 WL 12750445, at *2 (M.D.N.C. Mar.

 11,   2015)     (citations    omitted);     see    also   Xiao     Ling    Chen   v.

 XpresSpa at Terminal 4 JFK LLC, 2018 WL 1633027, at *6 (E.D.N.Y.

 Mar. 30, 2018) (“If the Court dismisses the case, then recipients

 of the settlement checks would have no litigation to opt in

 to.”); cf. Genesis Healthcare Corp., 569 U.S. at 75 (holding

 that, if a named plaintiff’s claim is mooted before conditional

 certification and other plaintiffs have opted in, the collective

 action is moot as well and must be dismissed).

        Courts have found that actions would become moot in cases

 where     the    proposed     settlement     procedures          were     virtually

 identical to those proposed here.                 See, e.g., Parra, 2015 WL

 12750445, at *2-3; Leigh v. Bottling Grp., LLC, 2011 WL 1231161,

 at *2 (D. Md. Mar. 29, 2011) (“Here, the parties ask the court

 to    approve    the    settlement,    certify      the   class     of    putative

 plaintiffs, and facilitate notice to the class members of their

 rights to opt-in to the settlement at the same time,” but, “if

 the named plaintiffs settle their claims, the action may be

 rendered moot”); see also Perez v. Avatar Properties, Inc., 2008

 WL 4853642, at *3 (M.D. Fla. Nov. 6, 2008).                  The cases VICTRA

 cites   are     not    apposite   because    they    do    not    address      these

                                        34
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 35 of 54           PageID 852



 jurisdictional deficiencies and do not cite any authority under

 which the courts properly retained jurisdiction.                        See Osman,

 2018 WL 2095172, at *6; Day, 2018 WL 2473472, at *3; Besic, 2015

 WL 13763028, at *3; Prena, 2015 WL 2344949, at *2.

       4.     Other Deficiencies

       A court reviewing a proposed settlement under the FLSA

 should ensure that the settlement is “a fair and reasonable

 resolution of a bona fide dispute over FLSA provisions.” Lynn’s,

 679   F.2d      at    1355.     The   Court       questions    the    fairness    and

 reasonableness of the First Amended Settlement Agreement.

            a. Potential Recovery

       “To determine whether a settlement amount is reasonable,

 the Court must consider the amount obtained in recovery against

 the   estimated        value    of    the    class    claims    if     successfully

 litigated.”          Smith, 2019 WL 5864170, at *11.           “A district court

 evaluates the plaintiff’s range of potential recovery to ensure

 that the settlement amount agreed to bears some reasonable

 relationship to the true settlement value of the claims.”                        Selk,

 159 F. Supp. 3d at 1174 (citing Daniels v. Aeropostale W., Inc.,

 2014 WL 2215708, at *4 (N.D. Cal. May 29, 2014) (“To protect the

 absent opt-in members, it is critical to know the total triable

 amount     so    that     the   judge       can   evaluate     the    fairness    and

 reasonableness of the proposed settlement.”)).                       “Proponents of

 [a] settlement ‘must proffer sufficient evidence to allow the

                                             35
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 36 of 54     PageID 853



 district    court    to   review   the    terms   and   legitimacy    of   the

 settlement.’”       Castillo v. Morales, Inc., 2015 WL 13021899, at

 *4 (S.D. Ohio Dec. 22, 2015) (quoting UAW, 497 F.3d at 635).                 A

 settlement agreement may be denied when a motion for settlement

 approval “lacks sufficient evidence or information that would

 allow the Court to evaluate the reasonableness of the settlement

 amount.”    Smith, 2019 WL 5864170, at *11.

        The Court has no information on which to evaluate whether

 the amount VICTRA has agreed to pay to settle this case is

 reasonable in relation to the maximum recovery Plaintiffs and

 any    Opt-In   Plaintiff   could    have   obtained     with   a   favorable

 judgment on the merits.        The parties’ conclusorily state that

 “the specific back pay settlement amounts proposed by the Parties

 reflect a reasonable apportionment of a settlement based on the

 number of workweeks worked by the Named Plaintiffs and putative

 class during the relevant period when the Defendant was paying

 its Store Managers and Non-Managers on an hourly basis and takes

 into    account     the   amount    of    commissions     earned.      These

 calculations are the result of detailed work by counsel and the

 mediator in the negotiations.”           (ECF No. 14 at 9.)

        The parties assert that there is a point allocation system,

 and represent that “50% of each Individual Settlement Payment

 will be attributable to backpay; 50% will be attributable to

 liquidated damages.”        (ECF No. 14-1 ¶¶ 5.2, 5.4.)         The parties

                                      36
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 37 of 54   PageID 854



 do not provide estimates of the number of overtime hours worked

 by each Plaintiff or Potential Opt-In Plaintiff or information

 about the potential range of recovery for each Plaintiff or

 Potential Opt-In Plaintiff.         It impossible for the Court to

 determine whether the amount to be paid to each Plaintiff or

 Potential Opt-In Plaintiff under the point allocation system is

 fair and reasonable.        See Williams, 2016 WL 6405798, at *4

 (denying approval of settlement agreement when “the Court has no

 means for analyzing whether the settlement is a reasonable

 compromise of [the plaintiffs’] claims” because the parties’

 proposal lacked “any indication of the amount of unpaid wages

 Plaintiffs claim they are owed and the amount of liquidated

 damages they could recover if they prevail”); Lopez v. Nights of

 Cabiria, LLC, 96 F. Supp. 3d 170, 176 (S.D.N.Y. 2015) (denying

 settlement agreement in part because the parties did not provide

 the court with sufficient information to determine how the

 parties arrived at the recovery amounts); Ambrosino, 2014 WL

 1671489, at *2 (denying approval of a settlement agreement when

 the parties did not “provide estimates regarding the number of

 overtime hours worked by each Plaintiff and information regarding

 the potential range of recovery for each Plaintiff”); Khanna v.

 Inter-Con Sec. Sys., Inc., 2012 WL 4465558, at *11 (E.D. Cal.

 Sept. 25, 2012) (rejecting FLSA settlement in part because



                                     37
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 38 of 54   PageID 855



 counsel provided no information about the potential range of

 recovery).

       The information the parties provide is insufficient for the

 Court to determine whether the total Gross Settlement Amount is

 a fair and reasonable settlement of any potential recovery

 amount.

       b. Overbroad Release

       A settlement agreement that includes an overbroad release

 provision may be found unfair and unreasonable.           See Selk, 159

 F. Supp. 3d at 1178. In analyzing whether a release is overbroad,

 this Circuit has said that “the question is not whether the

 definition of the claim in the complaint and the definition of

 the claim in the release overlap perfectly; it is whether the

 released claims share a ‘factual predicate’ with the claims pled

 in the complaint.”     Does 1-2, 925 F.3d at 900 (citing Moulton v.

 U.S. Steel Corp., 581 F.3d 344, 349 (6th Cir. 2009) (internal

 citations omitted)).      The Court must closely scrutinize release

 provisions in proposed FLSA settlements

       to ensure that class members are not pressured into
       forfeiting claims, or waiving rights, unrelated to the
       litigation. The concern is that an expansive release of
       claims would effectively allow employers to use employee
       wages -— wages that are guaranteed by statute -— as a
       bargaining chip to extract valuable concessions from
       employees.    Courts are especially skeptical of release
       provisions that require employees to forfeit claims
       designed   to   advance  public  values  through  private
       litigation, such as claims for discrimination under Title
       VII of the Civil Rights Act of 1964.    Thus, when a FLSA

                                     38
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 39 of 54   PageID 856



       settlement provides that opt-in members will receive unpaid
       wages and related damages, but nothing more, a release
       provision should be limited to the wage and hour claims at
       issue.   Only when opt-in plaintiffs receive independent
       compensation, or provide specific evidence that they fully
       understand the breadth of the release, will a broad release
       of claims survive a presumption of unfairness. Otherwise,
       a gap between the allegations brought in the case and the
       claims released in a settlement agreement will militate
       against finding the settlement fair and reasonable.

 Selk, 159 F. Supp. 3d at 1178 (citations and quotation marks

 omitted).

       Under the terms of the First Amended Settlement Agreement,

 Plaintiffs and any Opt-In Plaintiff would release VICTRA and

 other entities

       from any and all known and unknown claims arising under
       federal and/or applicable state and local law relating in
       any way to the payment or non-payment of regular or overtime
       wages or compensation or compliance with wage or hour laws,
       regulations, or ordinances that accrued during the
       Applicable Class Period, including, without limitation, all
       state and federal claims for miscalculated and/or unpaid
       overtime wages, and related claims for penalties, interest,
       liquidated damages, attorneys’ fees, costs, and expenses.

 (ECF No. 14-1 ¶ 8.1.)       The General Release Agreement 7 purports

 to release any Opt-In Plaintiff from claims brought under Title

 VII of the Civil Rights Act of 1964, the Civil Rights Act of

 1991, the Employee Retirement Income Security Act of 1974, the

 Immigration Reform Control Act, the Americans with Disabilities



 7
   The General Release Agreement is the agreement the parties propose
 to have sent to each Potential Opt-In Plaintiff. (ECF No. 14-1 at 28-
 30.) It is substantially broader than the Release in the First Amended
 Settlement Agreement. (ECF No. 14-1 ¶ 8.1.)

                                     39
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 40 of 54    PageID 857



 Act of 1990, the National Labor Relations Act, the Occupational

 Safety and Health Act, the Family Medical Leave Act of 1993, any

 state discrimination law, any state wage and hour law, any local,

 state or federal law, regulation or ordinance, any public policy,

 contract, tort, or common law, any claims related to the costs,

 fees, or other expenses including attorneys’ fees incurred in

 these matters, any employment contract, any claims related to

 incentive compensation plan or stock option plan with any of the

 Released parties or to any ownership interest in any Released

 Party, and any claims related to compensation or benefits of any

 kind.    (See ECF No. 14-1 at 28.)

        Named Plaintiffs bring only two types of claims under the

 FLSA.    (ECF No. 12.)     The factual predicates for those claims

 are: (1) that commissions and bonuses paid by VICTRA should have

 been included in the computation of the regular rate used to

 compute the employees’ overtime pay; and (2) that VICTRA failed

 to compensate its store managers for off-the-clock work that

 they    performed,     specifically,     participating    in    mandatory

 conference     calls   scheduled     outside   of   managers’        shifts,

 responding to employee calls after work, before work and on days

 off, responding to employee text messages, and routinely checking

 and responding to issues brought up in a messaging application.

 (ECF No. 12 ¶¶ 21-23, 28.)



                                     40
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 41 of 54          PageID 858



        The proposed Release is overbroad, unreasonable, and unfair

 because it “go[es] far beyond the FLSA claim[s]” and purports to

 release claims that do not share the factual predicates of the

 claims pled in the FAC.               Daniels, 2014 WL 2215708, at *4.

 Multiple courts have found similar release language overbroad

 and declined to approve FLSA settlement agreements, in part,

 because of those overbroad releases.                  See, e.g., Garcia v.

 Jambox, Inc., 2015 WL 2359502, at *4 (S.D.N.Y. Apr. 27, 2015);

 Lopez, 96 F. Supp. 3d at 181; Ambrosino, 2014 WL 1671489, at *2–

 3; Camacho v. Ess-A-Bagel, Inc., 2014 WL 6985633, at *4 (S.D.N.Y.

 Dec.   11,    2014).      An    employer     should   not   use    a    settlement

 agreement     to    “purchase     a   broad-based     litigation        shield   in

 exchange for unpaid wages that class members are entitled to by

 statute.”         Selk, 159 F. Supp. 3d at 1179.             Employers cannot

 “erase all liability whatsoever in exchange for partial payment

 of wages allegedly required by statute.”                    Camacho, 2014 WL

 6985633, at *4.        The Court cannot approve a settlement agreement

 unless the Release is written to include only claims that “share

 a ‘factual predicate’ with the claims pled in the complaint.”

 Does 1-2, 925 F.3d at 900.

        c. Attorneys’ Fees

        When a proposed settlement of FLSA claims includes the

 payment      of    attorneys’     fees,      the   court    must       assess    the

 reasonableness of the fee award. See Hawkins v. Accurate Nursing

                                         41
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 42 of 54    PageID 859



 Servs., Inc., 2020 WL 1031530, at *1 (N.D. Ohio Mar. 3, 2020);

 see also 29 U.S.C. § 216(b) (providing that, in an FLSA action,

 the court “shall, in addition to any judgment awarded to the

 plaintiff or plaintiffs, allow a reasonable attorney’s fee to be

 paid by the defendant, and costs of the action”).                    When a

 settlement produces a common fund for the benefit of the entire

 class, courts may employ either the lodestar method (the product

 of the number of hours reasonably spent on the case by an attorney

 times a reasonable hourly rate), see Smith v. Serv. Master Corp.,

 592 F. App’x 363, 369 (6th Cir. 2014) (citation omitted), or the

 percentage-of-recovery method, see Rawlings v. Prudential-Bache

 Props., Inc., 9 F.3d 513, 515-16 (6th Cir. 1993), to determine

 whether an attorneys’ fee is reasonable.         Brandenburg v. Cousin

 Vinny’s Pizza, LLC, 2019 WL 6310376, at *5 (S.D. Ohio Nov. 25,

 2019).     Although in this Circuit, in the class action and

 collective action context, “[i]t is not abnormal for negotiated

 attorneys’ fee awards to comprise 20% to 30% of the total award,”

 see Does 1-2, 925 F.3d at 898 (citations omitted); see also

 Rembert v. A Plus Home Health Care Agency LLC, 2020 WL 1443041,

 at *3 (S.D. Ohio Mar. 25, 2020) (noting that judges in this

 Circuit typically approve fees in the 25% to 35% range for FLSA

 collective actions), a fee that falls within this range is not

 automatically reasonable.       See Douglas, 371 F. Supp. 3d at 84–

 85.

                                     42
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 43 of 54              PageID 860



       In determining the reasonableness of an attorneys’ fee, the

 Court considers such factors as: “(1) the value of the benefit

 rendered     for   the    class,    (2)     society’s        stake   in    rewarding

 attorneys who produce such benefits, (3) whether the services

 were undertaken on a contingent fee basis, (4) the value of the

 services     on    an    hourly    basis,       (5)   the     complexity     of      the

 litigation, and (6) the professional skill and standing of the

 attorneys     involved.”          Castillo,       2015   WL    13021899,        at   *6

 (citations omitted).

       “[A]    district     court    must       provide   a    concise     but     clear

 explanation of its reasons for the award.”                    Smith, 592 F. App’x

 at 366 (citing U.S. Structures, Inc. v. J.P. Structures, Inc.,

 130 F.3d 1185, 1193 (6th Cir. 1997)).                 “To justify an award of

 attorneys’ fees, the party seeking compensation bears the burden

 of documenting its work.”            Crawford, 2008 WL 4724499, at *12

 (citing Gonter v. Hunt Valve Co., 510 F.3d 610, 617 (6th Cir.

 2007)).      A court carefully reviews the award of attorneys’ fees

 for “subtle signs that class counsel have allowed pursuit of

 their own self-interests and that of certain class members to

 infect the negotiations.”           In re Bluetooth Headset Prods. Liab.

 Litig., 654 F.3d 935, 946 (9th Cir. 2011) (citations omitted).

 Those “subtle signs” include: (1) a disproportionate award to

 counsel; (2) a “clear sailing” arrangement for attorneys’ fees;

 and (3) arrangements where fees not awarded revert to defendant

                                           43
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 44 of 54   PageID 861



 rather than the class fund. 8      See id.    (citations omitted); see

 also 2 Joseph M. McLaughlin, McLaughlin on Class Actions § 6:4

 (16th ed. 2019) (“warning signs”).

       Plaintiffs’ counsel asks to be awarded “an amount not to

 exceed $292,500 from the Manager Fund and $149,750 from the Non-

 Manager Fund” for attorneys’ fees and costs.               (ECF No. 14-1

 ¶ 5.5.) The total amount is less than 30% of the Gross Settlement

 Amount.    (See id. ¶¶ 4.1, 5.5.)     The amount is not contingent on

 how many plaintiffs opt into the litigation or on how much

 plaintiffs actually recover.        The parties do not brief, argue,

 or submit evidence about why and how these fees are reasonable.

 The First Amended Settlement Agreement represents that they “are

 a   fair   and   reasonable     amount,”    were    “necessary    for   the

 prosecution of this Action,” and were “separately negotiated

 with the help of a third party Mediator, and only after the

 amounts to the Plaintiffs were agreed upon.”                 (Id. ¶ 5.5.)

 Plaintiffs’ counsel has not provided any detailed descriptions

 of tasks completed, hours spent on each task, who performed the

 work, each person’s hourly rate or the total number of hours

 worked.     It   is   the   plaintiffs’    burden   to   offer   sufficient




 8
   Although those signs are normally analyzed in the class action
 context, they are applicable and informative in considering whether
 attorneys’ fees are reasonable in the collective action context.

                                     44
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 45 of 54   PageID 862



 evidence to allow the district court to review the reasonableness

 of any attorneys’ fees.      See UAW, 497 F.3d at 635.

       The Court has insufficient information to determine whether

 the proposed fees are reasonable. See Tapia v. Mount Kisco Bagel

 Co., 2018 WL 4931542, at *4 (S.D.N.Y. Oct. 5, 2018) (“Based on

 the evidence before it, . . . the Court is unable to say whether

 the requested 30.26% contingency fee is reasonable in this

 particular case because Plaintiffs[’] counsel have not provided

 the Court with affidavits attesting to their hourly rate or

 contemporaneous time records indicating the actual amount of

 hours worked.”); Bhardwhaj v. Alan’s Farmland Ltd., 2018 WL

 1891313, at *2 (S.D.N.Y. Apr. 5, 2018) (“[C]ourts . . . use the

 lodestar as a ‘cross check’ to determine the reasonableness of

 attorney’s fees.      However, here Plaintiffs[’] counsel has not

 provided any records of the hours spent working on the case or

 the rates at which they bill.            As a result, the Court has

 insufficient information with which to assess the reasonableness

 of the request for attorney’s fees[.]”) (citing Wal-Mart Stores,

 Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 123 (2d Cir. 2005));

 Williams, 2016 WL 6405798, at *4 (“Plaintiffs also have not

 provided the Court with adequate information to assess the

 reasonableness of the attorney’s fee award.”).             When counsel

 asks the Court to approve attorneys’ fees, counsel must submit



                                     45
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 46 of 54         PageID 863



 sufficient       information     to   allow    the     Court   to   review     the

 reasonableness of those fees.            See UAW, 497 F.3d at 635.

        There are “subtle signs” that the fees requested in this

 case might not be reasonable.            See In re Bluetooth, 654 F.3d at

 946.     A “clear sailing” clause is a clause providing that a

 “defendant agrees not to oppose a petition by plaintiff’s counsel

 for a fee award up to a specified maximum figure.”                  McLaughlin,

 § 6:4.    This Circuit has not held that clear sailing clauses are

 unlawful per se, but has recognized that their inclusion in a

 settlement agreement imposes on district courts a heightened

 duty to review the fee request and to closely scrutinize the

 relationship between the fees and the benefit to the collective

 action.        See Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d

 269, 291 (6th Cir. 2016) (citation and quotation marks omitted).

 The First Amended Settlement Agreement contains a clear sailing

 clause: “Victra does not oppose Plaintiffs’ counsel’s recovery

 of     these    fees   or   expenses     and    does    not    object    to    the

 reasonableness of the Attorneys’ Fees and Expenses, or that they

 were fair, reasonable, and necessary for the prosecution of this

 Action.”       (ECF No. 14-1 ¶ 5.5.)          The inclusion of that clause

 suggests the potential unreasonableness of the fees.

        A “kicker” clause is a clause providing “that if the court

 reduces    the    amount    of   class    counsel’s      requested      fee,   the

 difference reverts to the defendant and is not distributed to

                                          46
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 47 of 54    PageID 864



 class members.”        McLaughlin, § 6:4.      Courts are wary of kicker

 clauses governing attorneys’ fees because they “amplif[y] the

 danger    of   collusion    already    suggested   by   a   clear    sailing

 provision[.]”     In re Bluetooth, 654 F.3d at 949.         In addition to

 being wary of kicker clauses governing attorneys’ fees, courts

 have been wary of those clauses governing unclaimed settlement

 funds.      See, e.g., Smothers, 2019 WL 280294, at *13 (“[C]ourts

 are also wary of settlement agreements that would return all

 unclaimed settlement funds to the defendant.”) (citing Trout v.

 Meggitt-USA Servs., Inc., 2018 WL 1870388, at *6 (C.D. Cal. Apr.

 17, 2018) (noting such reversionary provisions are “strongly

 disfavored” and parties must satisfactorily “explain why those

 funds should revert”) (citations omitted)); Khanna, 2012 WL

 4465558, at *11 (“When a statute’s objectives include deterrence,

 as does the FLSA’s, it would contradict these goals to permit

 the   defendant    to    retain    unclaimed    funds.”)    (citation    and

 quotation marks omitted).

       The      First     Amended      Settlement    Agreement       contains

 reversionary provisions governing unclaimed settlement funds.

 (ECF No. 14-1 ¶ 3.3) (“The Settlement Administrator shall return

 to Victra any unclaimed or remaining amounts in the Qualified

 Settlement Fund at the end of the Opt-In Period . . . .”); (id.

 ¶ 6.5) (“In the event that any Potential Opt-In Plaintiff does

 not cash the check distributed by the Settlement Administrator

                                       47
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 48 of 54        PageID 865



 to him or her within the 90-day period and there is no request

 for a new check within thirty (30) days after such check was

 issued, the money allocated to such Potential Opt-In Plaintiff

 shall   be   reallocated      and    redistributed   to   Victra.”).        The

 inclusion      of    those         clauses    suggests     the      potential

 unreasonableness of the Settlement Agreement and the award of

 attorneys’ fees.       See Smothers, 2019 WL 280294, at *13.

       For the reasons stated, the parties’ Motion for Settlement

 Approval and Motion for Approval of First Amendment to Settlement

 are DENIED.

       B. Motions to Intervene

       The Hardney Intervenors, Baggott, and Solorio and Diaz move

 for both mandatory and permissive intervention under Rule 24.

 Fed. R. Civ. P. 24(a)-(b).          Mandatory intervention requires them

 to establish that: (1) they timely moved to intervene; (2) they

 have a substantial legal interest in the case; (3) their ability

 to protect their legal interest will be impaired in the absence

 of intervention; and (4) the representation of the parties

 already before the court is inadequate.           Stupak-Thrall, 226 F.3d

 at 471.      The failure to satisfy any one of these elements is

 sufficient to deny their motions. See Michigan, 424 F.3d at 443.

       This   Circuit    has    a    “rather   expansive   notion”    of    what

 constitutes a legal interest under Rule 24.               Mich. State AFL-

 CIO, 103 F.3d at 1245.             A putative intervenor must show only

                                        48
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 49 of 54         PageID 866



 that “impairment of its substantial legal interest is possible

 if intervention is denied.”         Grutter, 188 F.3d at 399.                The

 burden of proof is “minimal.”       Id.    Courts have found that, “when

 a [putative] intervenor is a member of a putative class and seeks

 to challenge a proposed settlement agreement, the intervenor’s

 interest would not be impaired if the agreement allows him or

 her to opt out of the settlement.”                   See, e.g., Swinton v.

 SquareTrade, Inc., 2018 WL 8458862, at *4 (S.D. Iowa Sept. 21,

 2018) (collecting cases); see also Altier v. Worley Catastrophe

 Response, LLC, 2012 WL 161824, at *11 (E.D. La. Jan. 18, 2012)

 (“Regardless     of   the   decisions     of   any    plaintiffs      regarding

 settlement in the instant cases, those who do not participate

 and are putative members of the [intervening collective action]

 can still pursue their claims in the [other] litigation, which

 is the only interest that they have.”).

       The Hardney Intervenors, Baggott, and Solorio and Diaz may

 not intervene as a matter of right because their ability to

 protect their legal interests will not be impaired by their

 inability to intervene.

       The   Hardney   Intervenors    argue     that     they   have    a   legal

 interest in this case because the First Amended Settlement

 Agreement “seeks to settle the off-the-clock claims of the

 Hardney plaintiffs and putative collective class, clearly giving

 the Hardney Intervenors a substantial interest in the settlement

                                     49
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 50 of 54          PageID 867



 approval before the Court.”         (ECF No. 15 at 13.)                The Hardney

 Intervenors argue that, “[b]ecause [the Settlement Agreement]

 seeks to include the off-the-clock claims of [retail sales

 managers]    within   its    parameters,    the    [Settlement          Agreement]

 unquestionably would impair the legal interests of the Hardney

 plaintiffs and collective class.”          (Id. at 13-14.)

       Baggott argues that his legal interest is that he is “a

 member of the proposed collective action in this lawsuit and

 would be affected by the proposed settlement even if he cashed

 the check he received by mistake.”               (ECF No. 40 at 4-5.)            He

 argues that he has a legal interest in preventing the stay of a

 similar action brought in the Eastern District of North Carolina,

 “which would delay [] vindication of his legal rights . . . .”

 (Id. at 5.)        He argues that this Court’s approval of the

 Settlement    Agreement     “is   likely    to    decrease       the    number   of

 individuals eligible to join [his] proposed FLSA collective and

 Rule 23 class actions in [his] North Carolina action, and thereby

 jeopardiz[es]     [his]     potential     recovery    of     a    larger     class

 representative incentive award in the Eastern District of North

 Carolina lawsuit.”      (Id. at 6.)

       Solorio and Diaz argue that the First Amended Settlement

 Agreement “seeks to release all known or unknown wage and hour

 claims under both state and federal law, wholly encompassing the

 California wage and hour claims at issue in the Solorio Action.”

                                      50
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 51 of 54          PageID 868



 (ECF No. 57 at 7.)     They argue that “[p]lainly, Intervenors have

 a substantial interest in these claims.”            (Id.)

       Assuming without deciding that the Hardney Intervenors,

 Baggott, and Solorio and Diaz have substantial legal interests

 in this case, none of those assumed legal interests would be

 impaired by denying intervention at this time.                 To the extent

 that the Hardney Intervenors and Solorio and Diaz have brought

 the same or substantially similar claims in different actions,

 and that their claims in those actions could be barred by the

 Court’s approval of the First Amended Settlement Agreement, the

 Court has declined to approve that Agreement.                   There is no

 present possibility that any legal rights would be barred.

       This action is a putative collective action in which the

 parties    are   not   bound   unless       they   opt   in.    The    Hardney

 Intervenors and Solorio and Diaz will retain their full rights

 if they decide not to opt in. 9           See Franklin Cty. v. Travelers

 Prop. Cas. Ins. Co. of Am., 2008 WL 4787401, at *3 (E.D. Ky.

 Oct. 30, 2008) (denying mandatory intervention on ground that

 the   legal   interests   of   the   putative      intervenors,       who    were

 concurrently seeking similar relief in other federal and state



 9
   That the Hardney, Baggott, and Solorio and Diaz actions are styled
 class actions and that the rights of absent members might be impaired
 is not persuasive because none of those actions has been certified as
 a class action. Therefore, there are no absent members. See Altier,
 2012 WL 161824, at *11.

                                      51
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 52 of 54    PageID 869



 courts, would not be impaired because their ability to bring

 separate actions would not be affected by the resolution of the

 underlying case); Altier, 2012 WL 161824, at *11; cf. Swinton,

 2018 WL 8458862, at *4.

       Baggott’s legal interest in avoiding cashing a check by

 mistake cannot be infringed because the Court has declined to

 approve the parties’ First Amended Settlement Agreement and no

 checks will be mailed.       Baggott’s legal interest in preventing

 a stay is not infringed because the Court has declined to approve

 the    First   Amended    Settlement     Agreement   and,    as      Baggott

 recognizes, VICTRA “no longer [has] any basis to rely on the

 proposed settlement agreement in this lawsuit to argue for a

 stay of the North Carolina lawsuit.”       (ECF No. 40 at 5.)        Because

 the Court has declined to approve the First Amended Settlement

 Agreement, the number of individuals eligible to join Baggott’s

 Action remains unchanged.          Because the Hardney Intervenors,

 Baggott, and Solorio and Diaz cannot satisfy one of the mandatory

 criteria for intervention as a matter of right, the Court DENIES

 their request for mandatory intervention.            See Michigan, 424

 F.3d at 443.

       Addressing permissive intervention, the Hardney Intervenors

 represent that “[t]he purpose of the[ir] intervention is to

 object to the FLSA settlement in this case[.]”           (ECF No. 15 at

 1.)    Baggott represents that he seeks “to intervene in this

                                     52
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 53 of 54       PageID 870



 lawsuit for the limited purpose of filing a written objection to

 the   proposed   settlement[.]”       (ECF     No.    39   at   1.)     Baggott

 represents that “[h]e is seeking to intervene for the sole

 purpose of filing with the Court a written objection to the

 settlement that is less than ten pages long[,]” “[h]e is not

 seeking to take any discovery, or to undertake any other steps

 to delay the Court’s resolution of the parties’ motion for

 settlement approval,” and “he has no intention of opting into

 the settlement for this case.”         (ECF No. 40 at 4, 11.)           Solorio

 and Diaz represent that “[t]he purpose of this intervention is

 to object to the FLSA settlement in this case[.]”                 (ECF No. 57

 at 2.)

       The Court has denied the parties’ Motion for Settlement

 Approval.    Because the Hardney Intervenors, Baggott, and Solorio

 and Diaz represent that their purpose in seeking to intervene is

 to object to the parties’ First Amended Settlement Agreement,

 and   because    the   Court   has   denied    the    parties’    Motion      for

 Settlement Approval, the Court exercises its discretion not to

 allow    permissive    intervention       at   this   time.       See    In    re

 Telectronics Pacing Sys., Inc., 221 F.3d at 882 (one factor in

 determining whether a motion to intervene is timely is “the

 purpose for which intervention is sought”); see also United

 States v. Tennessee, 260 F.3d 587, 593 (6th Cir. 2001) (purpose

 of intervention to have “the opportunity to be an active party

                                      53
Case 2:19-cv-02378-SHM-tmp Document 66 Filed 08/04/20 Page 54 of 54   PageID 871



 in future remedial proceedings” “weigh[ed] against a finding of

 timely intervention”).

 V.    Conclusion

       For    the   foregoing   reasons,    the   parties’    Motion    for

 Settlement Approval is DENIED.        The Hardney Motion, the Baggott

 Motion, and the Solorio and Diaz Motion are DENIED WITHOUT

 PREJUDICE.



 So ordered this 4th day of August, 2020.



                                     /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, Jr.
                                   UNITED STATES DISTRICT JUDGE




                                     54
